The Vice-Chancellor:
The defence set up by the answer, as to the debt being the son’s and the want of diligence in collecting the amount of it after a request had been made, is new matter; and, on account of issue being taken upon it, the defendants are bound to make out the same by proof. The application of the money does not sufficiently appear. The son George is, perhaps, the only person who could explain it; and yet, although he has allowed the bill to be taken as confessed against him and might have been examined as a witness, he has not been. In the absence of his testimony and upon the evidence before me, the inference is as strong, if not stronger, that the father and son were joint borrowers and both principals in the bond, as that George was principal and his father a surety merely. But, the evidence is not conclusive of the father’s being any more than a surety.
In order to entitle the defendants to the rule of law upon which such a defence is founded, they are bound to make out the fact of suretyship affirmatively and beyond all reasonable doubt. This they have not done.
Nor have they been more successful upon the other points which it was necessary for them to have proved.
The principle to be gathered from the cases of Pain v. *56Packard, 13. J. R. 174. and King v. Baldwin, in Error, 17. Ib. 384. requires a full and explicit notice, or request from ^ surety to the creditor to proceed without delay to collect the amount from the principal debtor; and, in order to exonerate the surety, it must also appear that the creditor has improperly refused or neglected to do so and, by such refusal or neglect, the means of recovering the debt of the principal have been lost by intervening insolvency or. from some other cause.
The testimony before me (even .if the leading fact were established) falls short of proving the requisite notice or re-, quest to the complainant to proceed against George Earring-; ton or of improper delay; and it is still more difficult to gather from the testimony that George Farrington was, at the time of the alleged request, able to pay the debt or that the loss (if such it be) to the estate of the deceased obligor, in consequence of the present insolvency of the surviving obligor, is the result of or in any degree attributable to a remissness on the part of the complainant. •
There are one or two objections which were made at the hearing and not raised by the answer. If .they would hold, they might have been raised by a demurrer. I will now notice them. The first is, that a bill in behalf of a bond credit- or ought not to be supported in this court against the heirs or devisees of a deceased obligor, especially if he were a surety, until the legal remedy has been exhausted against the surviving obligor. This objection is clearly not well taken.
The bond is joint and several; and, according to the latest authorities, it is only necessary to make the surviving obligor a party to the suit: Haywood v. Ovey, 6. Mad. C. R. 113.; Bland v. Winter, 1. S. & S. 246.; and see, Edwards on Parties, 99. to 102. The other objection is: the suit against the personal representatives ought to have been prosecuted to judgment or discontinued before filing a bill here. I think this is sufficiently met by the fact of the executors being parties to this suit, both as executors and devisees; and, because, from having been brought here for the purposes of accounting, they can be vexed no further in the suit at lav? by the same creditor (a)—and besides, they show, as execu*57iiers, they have fully administered and have no assets arising from the personal estate for which they can be made further ,, 1 xilclble.
I must declare the bond a subsisting debt against the es-fate of the testator, Jonas Farrington; and direct the usual reference to take accounts and for sale of the real estate.

 Nor by other creditors: Clarke v. The Earl of Ormonde, 1. Jacob’s Rep, 122, 123, 124.